                   EXHIBIT 2




Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 1 of 12
                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION


In re:
CHRISTOPHER DEE COTTON                                    §    Case No. 14-30287
ALLISON HEDRICK COTTON                                    §    Chapter 13
                                                          §
Debtors                                                   §
                                                          §
CHRISTOPHER DEE COTTON,                                   §
ALLISON HEDRICK COTTON,                                   §    Adv. Proceeding No. 17-03056
IGNACIO PEREZ, and                                        §
GABRIELA PEREZ,                                           §    District Court Case No. 18-00499
on behalf of themselves and all                           §
others similarly-situated,                                §
                                                          §
Plaintiffs,                                               §
                                                          §
v.                                                        §
                                                          §
WELLS FARGO & CO. and                                     §
WELLS FARGO BANK, N.A.                                    §
                                                          §
Defendants.                                               §



                                       DECLARATION OF JOHN RAO

I, John Rao, hereby declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the following

is true and correct:

        1.       This Declaration is submitted in support of the Plaintiffs’ request for an award of fees

and expenses for work by Class Counsel related to the settlement of this action, and in support of

Plaintiffs’ motion seeking approval of the class action settlement.

        2.       I am an attorney at the National Consumer Law Center (NCLC) in Boston,

Massachusetts.



                                                      1


              Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 2 of 12
       3.      I have been a member of the bar of the Supreme Court of Rhode Island since 1982. I

am also admitted to the bar of the United States District Court, District of Rhode Island, the First

Circuit Court of Appeals, and the United States Supreme Court.

       4.      I graduated from the Hastings College of Law - University of California in 1982, and

from Boston University in 1978.

       5.      I have had considerable experience in the area of bankruptcy and mortgage servicing.

From 1982 to 1996, I served as head of the Consumer Unit at Rhode Island Legal Services, and also as

a managing attorney in two of its branch offices. My practice included a broad range of cases dealing

with consumer, bankruptcy and utility issues, requiring representation of low-income clients before
federal, state and bankruptcy courts, and before administrative agencies. During that time, I

represented numerous individual consumer debtors in chapter 7 and chapter 13 bankruptcy cases.

       6.      Since 1996, I have been an attorney with the National Consumer Law Center (NCLC)

and focus on consumer credit, mortgage servicing, and bankruptcy issues.

       7.      I have had considerable experience litigating cases involving consumer law and

bankruptcy issues. I served as co-counsel in one of the initial class action cases dealing with

bankruptcy reaffirmation abuses. The litigation resulted in an extremely beneficial settlement for

consumers, and NCLC was referred to by the court in that case as the “leading non-profit low-income

consumer advocacy organization in the country.” Memorandum and Order, January 27, 1999, Mazola,

et al v. The May Department Stores Company, United States District Court for the District of

Massachusetts, 97-CV-10872-NG (J. Gertner).

       8.      While at NCLC, I have testified in Congress on mortgage servicing, loan modification,

and bankruptcy matters, in hearings conducted by House and Senate subcommittees. Members of

Congress and their staff frequently request that I assist them in the development of proposed mortgage

servicing and bankruptcy legislation.

       9.      I was a member of the federal Judicial Conference Advisory Committee on Bankruptcy

Rules from 2006-2012, appointed by Chief Justice John Roberts. I provided a leadership role in the
development of bankruptcy rules dealing with the treatment of home mortgage claims in Chapter 13
                                                  2


            Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 3 of 12
cases (Bankruptcy Rule 3002.1 and amendments to Rule 3001) and related Official Forms. Following

the completion of my two, three-year terms on the Committee, I remained until 2014 as a member of

the Committee’s working group on the development of a national model Chapter 13 plan proposal and

the Bankruptcy Forms Modernization project. I am currently serving as a consultant to the Committee

on a project to restyle the bankruptcy rules.

       10.      From 2007-2014, I was a member of the United States Bankruptcy Court for the District

of Massachusetts Advisory Committee on Local Rules.

       11.      In 2009, I was appointed to the committee formed by the United States Department of

Treasury to provide proposals for the treatment under the HAMP mortgage modification program of
borrowers who are in bankruptcy. The proposals of the committee, comprised of mortgage industry,

Chapter 13 trustee and consumer representatives, were included in Treasury’s guidelines for the

servicing of borrowers under the HAMP program.

       12.      In 2014, I was invited by the Consumer Financial Protection Bureau (CFPB) to

participate with mortgage servicing industry representatives in a roundtable discussion of a proposed

regulation on providing periodic mortgage statements to borrowers in bankruptcy. Several of the

positions adopted at the roundtable, including those related to the information on statements for

debtors in Chapter 13 cases, were included in the CFPB’s final regulation. I also drafted detailed

comments and consulted with CFPB rule making staff on the proposed periodic statement regulation. I

have submitted extensive comments to the CFPB in several other rule making dockets involving

proposed loss mitigation and mortgage servicing regulations, and have been asked by the CFPB to

provide input on specific provisions of proposed servicing regulations.

       13.      In 2017, I was appointed as a Commissioner for the American Bankruptcy Institute’s

Commission on Consumer Bankruptcy. The ABI Commission is charged with researching and

recommending improvements to the consumer bankruptcy system that can be implemented within its

existing structure. As a commissioner, I have helped develop several recommendations on the

treatment of loan modifications in bankruptcy cases and suggestions for improving Bankruptcy Rule
3002.1. The Commission’s final report containing its recommendations will be issued in Spring, 2019.
                                                 3


             Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 4 of 12
       14.      I frequently appear as a speaker and panelist at national conferences held by the

National Conference of Bankruptcy Judges (NCBJ), National Association of Chapter 13 Trustees,

National Association of Consumer Bankruptcy Attorneys, American Bankruptcy Institute, as well as

numerous local and regional trainings. I have on two occasions served on the NCBJ education

committee charged with planning its annual conferences. I have appeared as a speaker at seminars

provided exclusively for bankruptcy judges organized by the Federal Judicial Center (FJC). I also

appeared in a video production sponsored by the FJC on loss mitigation mediation programs that was

made available to bankruptcy judges. In 2017, I received the NCBJ Excellence in Education award.

       15.      I am a conferee of the National Bankruptcy Conference and a fellow of the American
College of Bankruptcy. I am also a member of the Board of Editors of Collier on Bankruptcy, member

of the Board of Directors of the National Consumer Bankruptcy Rights Center, and former member of

the Board of Directors of the National Association of Consumer Bankruptcy Attorneys (2001-2016)

and the American Bankruptcy Institute (2006-2008). I was an adjunct faculty member at Boston

College School of Law from 2008 to 2011, teaching a course on consumer bankruptcy.

       16.      I am a contributing author to Collier on Bankruptcy and the Collier Bankruptcy Practice

Guide. In the Collier on Bankruptcy treatise, I am the current author of Chapter 362 Automatic Stay,

Chapter 522 Exemptions, and the chapters on the 3000 series of the Bankruptcy Rules, including

Chapter 3002.1 Notice Relating to Claims Secured by Security Interest in the Debtor’s Principal

Residence.

       17.      I am editor and contributing author to Consumer Bankruptcy Law and Practice, NCLC

Consumer Credit and Legal Practice Series (11th Ed. 2015). I am a co-author of all five editions of

NCLC’s treatise entitled Foreclosures and Mortgage Servicing, NCLC Consumer Credit and Legal

Practice Series (5th Ed. 2014), which includes a chapter I author on federal mortgage servicing law.

       18.      I have submitted reports and provided testimony as an expert witness on a variety of

consumer and bankruptcy issues, in the following cases: Ronnie and Joan McKinney, United States

Bankruptcy Court, District of Nevada, Case No. BK-N-10-50597-BTB; Matthew and Amber Benner,
Debtors, United States Bankruptcy Court, Northern District of Indiana, South Bend Division, Case No.
                                                 4


             Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 5 of 12
15-31477; Jeremy D. Ruehle vs. Ocwen Loan Servicing, LLC, et al, District Court Of Cleveland

County, State Of Oklahoma, Case No. CJ-2015-867; Larry I. Milder, Plaintiff Vs. Landmark American

Insurance Co., State of Rhode Island Superior Court, C.A. No. PC 2015-3475; Roy and Jennifer Burris

vs. Ocwen Loan Servicing, L.L.C., et al., United States District Court, Western District of Oklahoma,

No. CIV-16-120-R; Arnold and Lynell Pinkney vs. Roundpoint Mortgage Serving Corp., et al., United

States District Court, Western District of Washington, No. 15-cv-00260-TSZ; Cythina and Samuel

Chy vs. Taing, et al., Middlesex Superior Court, Commonwealth of Massachusetts, C.A. No. 1581-

CV-06781; Benoit Dorvil v. Woodbridge Sterling Capital, et al., Suffolk Superior Court,

Commonwealth of Massachusetts, C.A. No. 00-3905-B; James P. Knapp and Pamela K. Knapp v.
American General Finance, Inc., United States District Court, District of W. Va., C.A. No. 2:99-0571;

Lonnie C. Kirk, Jr. and Dora Kirk v. American General Home Equity, Inc., Circuit Court of Bonne

County, W.Va., C.A. No. 96-C-141; Robert W. Perkins v. Accredited Home Lenders, Inc., Superior

Court, District of Columbia, PR No. 00ca002486; Clark v. Wells Fargo National Bank, Bankruptcy

Court, C.D. Cal., Ca. No. LA00-11658-VZ.

       19.      In my experience, this case involves novel and complex issues in highly specialized

areas of law. One such area concerns the treatment of home mortgages in Chapter 13 cases and the

application of Bankruptcy Rule 3002.1. This rule is intended to facilitate the exchange of information

between mortgage creditors, debtors and trustees in cases in which debtors are attempting to cure a

mortgage default and maintain ongoing payments in accordance with 11 U.S.C. § 1322(b)(5). The rule

is designed to ensure that debtors and trustees are given accurate information about the amount of

postpetition payment obligations, so as to prevent unexpected deficiencies in a mortgage when a

Chapter 13 case is completed. See Fed. R. Bankr. P. 3002.1 Advisory Comm. Note (2011); In re

Galindez, 514 B.R. 79, 105 (Bankr. D.P.R. 2014); In re Tollios, 491 B.R. 886, 888 (Bankr. N.D. Ill.

2013); In re Thongta, 480 B.R. 317, 319 (Bankr. E.D. Wis. 2012); In re Carr, 468 B.R. 806, 807–08

(Bankr. E.D. Va. 2012); In re Jackson, 446 B.R. 608, 610 (Bankr. N.D. Ga. 2011).

       20.      It is critically important that debtors in mortgage cure cases maintain ongoing payments
during the case. Thus, it is common practice for attorneys to advise debtors that they should expect to
                                                   5


             Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 6 of 12
receive payment change notices from their mortgage servicer during their case and that in districts in

which mortgage payments are made directly by debtors, they must begin paying the new payment

amount stated in the notice on the designated start date in order to avoid dismissal of their case or the

granting of stay relief to allow a foreclosure. The process creates an expectation by debtors that

accurate information about payment changes will be provided by mortgage servicers and that

compliance with payment change notice is mandatory. Payment change notices are not viewed by

participants in Chapter 13 cases as conditional or permissive, rather they command the debtor to begin

making payments at the new amount (subject only to objection if a party believes the new payment

amount is not required by the contract terms).
       21.      By making use of the payment change procedures under Bankruptcy Rule 3002.1(b)

and the Official Bankruptcy Form 410A, Notice of Mortgage Payment Change, Wells Fargo gave its

no-application modification practices an appearance of legitimacy. The official form payment change

notices sent by Wells Fargo for no-application modifications were largely indistinguishable from

notices routinely sent to debtors when there are interest rate and escrow changes on their mortgage

accounts. Not surprisingly, consumer debtors, their attorneys, and Chapter 13 trustees who received

these payment change notices assumed that the new payment amount, lower in most cases, was based

on the existing contractual loan terms related to interest adjustment or escrow account analysis, and

therefore should be paid. Even those debtors who may have noticed in Part 3 of the form that another

reason for the change was listed may still have felt compelled to pay the new amount for fear of

jeopardizing their case.

       22.      Plaintiffs have appropriately described the Wells Fargo’s no-application loan

modification practices as “stealth.” The use of official bankruptcy forms made it difficult for

consumer debtors, their attorneys, and Chapter 13 trustees to understand the nature of the practices and

the extent of harm caused by them. Only through the substantial discovery conducted by Class

Counsel was the full extent of Defendant’s unlawful practices uncovered. For example, consumer

debtors, their attorneys, and Chapter 13 trustees could easily assume that continued payments to Wells
Fargo in accordance with their Chapter 13 plans, without more, would not result in acceptance of a
                                                  6


             Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 7 of 12
trial payment plan or permanent loan modification. However, Class Counsel’s discovery revealed that

debtors were in fact unwittingly put into trial loan modifications without express consent.

       23.       In addition to giving the no-application modification practices a cloak of apparent

legitimacy, Rule 3002.1 was used by Wells Fargo to carry out a scheme to fraudulently induce debtors

to enroll in unwanted loan modifications. Class Counsel determined that class members were sent

payment change notices accompanied by attached letters and statements that falsely represented that

they had missed payments or made late payments, and falsely suggested that their mortgages and

Chapter 13 cases were no longer in good standing. As a member of the Advisory Rules Committee

and one of the principal drafters of Rule 3002.1, I could not possibly have imagined that the rule’s
remedial purpose would be manipulated in this manner or that it would be used against debtors to

perpetuate the unlawful practices described in Plaintiff’s complaint.

       24.      Many practicing lawyers would be challenged by the issues presented in this case,

because they are at the intersection of bankruptcy and loss mitigation practice. Attorneys who handle

mortgage servicing cases, but lack knowledge of bankruptcy, would be hamstrung in understanding the

nuances of Chapter 13 practice and the impact a potential nationwide settlement would have on

debtors. For example, such counsel would not be aware of the different ramifications of Wells Fargo’s

no-application modification program in districts in which Chapter 13 trustees disburse ongoing

mortgage payments (conduit) and those in which debtors pay directly, particularly with respect to how

a debtor or Chapter 13 trustee would respond to a payment change notice. Similarly, bankruptcy

counsel not familiar with loss mitigation, particularly the use of trial payment plans (TPP) and

practices related to the conversion of TPPs to permanent loan modifications, would have been

challenged in identifying the unlawful practices, determining appropriate legal claims, and crafting

targeted discovery.

       25.      As a frequent speaker at national and local conferences on bankruptcy and mortgage

servicing issues, and in my leadership roles in bankruptcy and consumer organizations, I have had

occasion to become familiar with many lawyers throughout the nation who practice in these different
areas. Based on this experience, I have observed that there are very few attorneys who are skilled in
                                                   7


             Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 8 of 12
both practice areas. Thus, it is my opinion that Class Counsel in this case were uniquely qualified to

represent the class because they have knowledge and experience in both bankruptcy and loss

mitigation. This brought efficiency to the handling of the case, ensuring that time spent by Class

Counsel directly benefitted the class at all times.

       26.      This case also presented unusual and difficult questions in defining the class, that again

required a unique understanding of Chapter 13 practice. The status of Chapter 13 cases can vary

considerably during the time they are in the bankruptcy system and during the relevant time period of

this case. Some class members’ cases were dismissed or Wells Fargo had been granted relief from the

automatic stay to foreclose on the property. Other debtors’ cases were successfully completed and
were closed. Some of the debtors’ mortgages were paid off through refinancing or sale of the property,

or the servicing of their loans was transferred to a servicer other than Wells Fargo. Some class

members are current with their plan payments and others may be attempting to cure both pre- and post-

petition defaults. Some of the class members are still in active Chapter 13 bankruptcies, and most are

still making payments on their mortgage loans. All of these variations required a careful drafting of

the class definition by Class Counsel and the appropriate use of targeted subclasses. These factors

were also appropriately considered by Class Counsel in determining the cash settlement distribution

amounts, as discussed below.

       27.      Other matters also needed to be considered. For example, the impact of a consensual

mortgage modification can vary in Chapter 13 cases. Since it is typically the largest debt in a Chapter

13 case, a consensual mortgage modification not only changes the terms of a mortgage but will often

require other adjustments to the debtor’s Chapter 13 plan. If the loan modification reduces the

monthly mortgage payment, the trustee may seek to have the freed-up income used to increase plan

payments to other creditors. This may also occur if the loan modification eliminates an arrearage that

was being paid under the plan. These issues become more challenging in this case where class

members were subjected to non-consensual modifications, undertaken without court supervision. The

proposed settlement reflects that these matters were properly considered by Class Counsel in
fashioning the relief for class members.
                                                      8


             Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 9 of 12
       28.     The other area in which Class Counsel’s experience and knowledge created value for

the class related to bankruptcy class action practice. Quite simply, nothing about bankruptcy class

action practice is routine or formulaic. The law in this area in unsettled, particularly as it relates to

nationwide class actions. This case also involved proceedings in several bankruptcy courts and this

court. There are few attorneys other than Class Counsel who have experience in successfully handling

bankruptcy class actions.

       29.     The final work product of Class Counsel shown in the record of this case reflects an

exceptional degree of skill and knowledge, producing outstanding results. In evaluating the success of

mortgage-related litigation, unlike other types of consumer litigation, it is often necessary to consider
non-monetary relief. Particularly when the challenged practice has caused class members to have

payment problems, a settlement that gives class members injunctive or other relief that will help them

avoid default and foreclosure can be critically important. In mortgage litigation, this type of relief can

have a far greater positive impact on class members than monetary relief.

       30.     In my opinion and based on my experience, the proposed settlement provides

exceptional relief for class members. In addition to the common fund, the settlement in this case has

afforded class members significant injunctive relief. Wells Fargo agreed to a “moratorium” in which it

has refrained from pursuing relief from the bankruptcy automatic stay and from foreclosing on the

class members’ homes until after the settlement funds are distributed. This will give class members

time to use the settlement funds to cover post-petition arrearages that may have been incurred as a

result of Wells Fargo’s improper loan modification solicitations and Rule 3002.1 payment change

notices, and thereby avoid Chapter 13 case dismissals or home foreclosures. More importantly, the

efforts of Class Counsel have caused Wells Fargo to end its practice of unilaterally imposing unwanted

trial loan modifications on Chapter 13 debtors. This extremely successful outcome for class members

is an important factor I have considered in concluding that the fee request in this case is reasonable.

       31.     The monetary relief is also significant, with a majority of class members receiving in

excess of $2,200.00 in cash. Approximately 1,000 members included in Subclass 2 will receive a
check in the amount of $3,800.00. Unlike some class cases in which consumers receive only a
                                                 9


          Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 10 of 12
nominal amount, the relief here can make a real difference in helping class members. These funds can

be used by class members to cure defaults that were caused by Wells Fargo’s improper payment

change notices, where debtors paid lower installment amounts than what was required under the

unmodified contract terms. Class members who have already benefitted from remediation on their

accounts are still permitted to receive a cash distribution. The method of distribution will also benefit

class members as settlement funds will be sent automatically by the settlement administrator. Class

Counsel’s knowledge of bankruptcy practice helped them to appropriately weigh the relative harm to

class members from Wells Fargo’s practices in determining the distribution levels for the settlement

funds.
         32.   For the reasons stated above, based on the circumstances of this case and accounting for

the case’s difficulties and the results obtained, it is my opinion that the requested fee of one-third of the

common fund is reasonable and appropriate. My conclusion is reinforced by the special risks in this

case undertaken by Class Counsel. While there is always the risk that a case accepted on a

contingency basis will result in no fee at all, the unsettled nature of bankruptcy class actions and the

unique subject matter here magnified the risk for Class Counsel. When weighing potential risks, class

counsel often look to other similar litigation. Class Counsel in this case had few examples to use for

comparison or as a benchmark. In fact, I am not aware of any similar successful class cases dealing

with Rule 3002.1 that they could have considered.

         33.   Another factor related to risk is the anticipated response by the defendant. As Class

Counsel surely contemplated, Wells Fargo took the position that its practices were completely proper

and lawful. This was not a case where the defendant quickly rolled over and offered to settle. Rather,

the settlement here was hard fought and came only after aggressive litigation, extensive discovery, and

well-conducted mediated negotiations with a highly-regarded mediator.

         34.   In my opinion, the requested fee is also reasonable when viewed in terms of a lodestar

“cross-check.” Using a lodestar cross-check in this case results in a multiplier of 3.24 (which will be

further reduced in the future as additional work is done by class counsel). This multiplier is justified
based on the special skills, risks and difficulties encountered in this case. Given the contingent nature
                                                      10


           Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 11 of 12
and complexity of this case, I believe that a multiplier of this amount is needed to attract skilled

counsel to undertake such litigation.

       35.     In addition to notice to the class members, copies of the class notices were sent to all

Chapter 13 trustees in the nation, even though they are not class members. I am informed that no

objection has been made to the proposed settlement or the requested fee award by any class member or

by any Chapter 13 Trustee. In my opinion, the absence of any objection in a consumer class action of

this type helps to support my opinion that the fee request is fair and reasonable.

       36.     In forming my opinions, I reviewed the Plaintiffs’ Second Amended Complaint, and

exhibits thereto, Plaintiffs’ Motion for Certification of Settlement Class and Preliminary Approval of
Class Action Settlement Pursuant to Fed. R. Civ. P. 23 and Fed. R. Bankr. P. 7023, and exhibits

thereto, including the Settlement Agreement, Plaintiffs’ Motion and Memorandum of Law in Support

of Plaintiffs’ Motion for Attorneys’ Fees and Non-Taxable Costs and Class Representative Service

Awards, and exhibits thereto, and the bankruptcy court’s Order Preliminarily Approving Settlement

and Providing for Notice.


                                               /s/ John Rao


                                               John Rao
                                               National Consumer Law Center, Inc.



Date: February 18, 2019




                                                    11


          Case 3:18-cv-00499-RJC Document 12-2 Filed 02/18/19 Page 12 of 12
